Voto particular disidente emitido por el
Juez Asociado Se-ñor Estrella Martínez,
al cual se unen la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Kolthoff Caraballo.
Nuevamente, este Tribunal tiene ante su consideración una controversia de alto interés público, entre servidores públicos y el Estado Libre Asociado de Puerto Rico. En esta ocasión, los miembros de la Policía de Puerto Rico recla-man que la implantación de la aportación compulsoria para la compra de un seguro por incapacidad y el que se les imponga a acogerse a un programa de beneficio por inca-pacidad, seleccionado unilateralmente por el Administra-dor del Sistema de Retiro, constituye una actuación incons-*4titucional en su aplicación.(1) Sin embargo, lejos de ejercer nuestra facultad para otorgar un remedio adecuado, com-pleto y oportuno, una mayoría de este Tribunal decide no atender el reclamo laboral de los servidores públicos.
I
El Sindicato acudió ante el Tribunal de Primera Instan-cia mediante una Petición de injunction preliminar y permanente y sentencia declaratoria. En síntesis, argüyeron que la aplicación de los Arts. 5-105(c) y 5-112 de la Ley Núm. 3-2013 (3 LPRAsecs. 787e(c) y 7871), constituye una incautación de su salario y les priva de su propiedad sin el debido proceso de ley al descontárseles una cantidad para el pago de una póliza sin que hayan autorizado ese des-cuento y desconociendo los beneficios que ofrece el alegado seguro. Asimismo, señalaron que les aplica las disposicio-nes contenidas en la Ley de Pagos de Salarios, 29 LPRA see. 171 et seq., por lo que, sin su autorización, no se les puede deducir de su salario cantidad alguna para el pago de un seguro por incapacidad. A su vez, argumentan que no existe justificación para requerirles a los policías un seguro por incapacidad cuando no se les exige tan siquiera un se-guro de vida.
Posteriormente, el Tribunal de Primera Instancia emi-tió una Sentencia el 24 de marzo de 2014 en la que deses-timó la petición del Sindicato. Al así hacerlo, concluyó que este no tenía derecho a remedio alguno y que la Ley de Pagos de Salarios solo aplica a los empleados del Estado cuando el descuento tenga que ver con pagos de hipotecas o préstamos personales suscritos con el Sistema de Retiro que le cobije. Asimismo, determinó que la Ley Núm. *53-2013 constituye el estatuto específico aplicable y que esta requiere la aportación compulsoria para la adquisición de un seguro por incapacidad sin autorizar al empleado a se-leccionarlo libremente.
Inconforme, desde junio de 2014, el Sindicato acudió ante el Tribunal de Apelaciones. En su recurso de apela-ción señaló que erró el foro primario al: (1) declarar que la Ley de Pagos de Salarios no aplica a los empleados guber-namentales; (2) interpretar que el descuento no es ilegal; (3) determinar que carece de un remedio, y (4) no determi-nar la inconstitucionalidad de los artículos señalados. Al día de hoy el foro intermedio no ha adjudicado la contro-versia ante su consideración.
Como consecuencia, el Sindicato acude ante este Tribunal y nos solicita que atendamos en certificación la contro-versia que está pendiente de adjudicación ante el Tribunal de Apelaciones y que paralicemos la vigencia de estos ar-tículos hasta que se resuelvan sus reclamos.
II
En reiteradas ocasiones he expresado que es obligación de esta Curia atender de forma oportuna un reclamo de los sectores de nuestra fuerza trabajadora. Véase el voto de conformidad en AMPR et als. v. Sist. Retiro Maestros I, 190 DPR 77, 80 (2014). Igualmente, he expuesto que es mi norte “hacer viable la oportuna, justa, rápida y económica administración de las controversias”. Voto particular disi-dente en Rivera Schatz v. ELA y C. Abo PR I, 191 DPR 470, 478 (2014). Máxime cuando estamos ante situaciones de alto interés público con repercusiones económicas en el sa-lario de cientos de servidores públicos que protegen y velan por la vida, propiedad y seguridad pública. Véase, además, el voto particular emitido en Alvarado Pacheco y otros v. ELA, 188 DPR 594, 646 (2013). Ello requiere la atención diligente de los foros judiciales para que la parte que le *6asista la razón pueda recibir un remedio completo, opor-tuno y adecuado, lo cual no ha ocurrido en el tracto proce-sal que nos ocupa. Véase la opinión de conformidad emi-tida en Doral et al. v. ELA et al. III, 191 DPR 422 (2014). No podemos pasar por alto que los tribunales ostentamos el poder inherente para conceder cualquier remedio que en equidad proceda y tomar aquellas medidas extraordinarias para resolver los casos de alto interés público. Véase el voto particular de conformidad emitido por la Jueza Aso-ciada Señora Pabón Charneco en AMPR et als. v. Sist. Retiro Maestros II, 190 DPR 88, 92 (2014).
III
No albergo la menor duda de que los cambios adoptados al sistema de retiro de los empleados públicos, que impacta a los miembros de la Policía de Puerto Rico, al incautar parte de su salario para la compra de un seguro de incapa-cidad, es un asunto que requiere la intervención y pronta adjudicación de este Tribunal. No podemos pasar por alto no solo que estos reclaman que se les ha confiscado su sa-lario sin su consentimiento sino que, además, se les ha impedido evaluar los efectos del programa y del proveedor que se les impuso unilateralmante.
Hoy, una mayoría de este Tribunal considera que no es necesario certificar una controversia de interés público, re-lacionada con servidores públicos que protegen y velan por la vida, propiedad y seguridad pública.
Nótese que no nos encontramos ante reclamos de inte-reses privados. Ante tales reclamos de naturaleza pública, opino que este Tribunal debió actuar inmediatamente, pa-ralizar los efectos de los artículos en controversia y certifi-car el caso ante el Tribunal de Apelaciones.

(1) Véase Arts. 5-105(c) y 5-112 de la Ley Núm. 3-2013 (3 LPEA secs. 787e(c) y 7871), respectivamente. Mediante estos artículos se requiere una aportación compul-soria de los empleados públicos para la compra de un seguro por incapacidad que el Administrador determine que son necesarias siempre que la aportación requerida sea igual o menor a un cuarto por ciento (0.25%) de la retribución del participante.